Citation Nr: 0504329	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 22, 2000, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran an 
effective date prior to March 22, 2000 for the grant of 
service connection for tinnitus.  The veteran was granted 
entitlement to service connection in an October 2000 rating 
decision.

In addition, in a statement submitted in April 2002, the 
veteran appeared to raise a claim of entitlement to an 
earlier effective date for the grant of service connection 
for bilateral hearing loss.  This additional claim, however, 
is not currently before the Board.  See 38 C.F.R. § 20.200 
(2003).  So it is referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In April 1971, the veteran filed a claim of entitlement 
to service connection for a perforation of the left tympanic 
membrane; in an August 1971 rating decision, the veteran was 
granted entitlement to service connection for his perforated 
left tympanic membrane.  

3.  It was not until many years later, on March 22, 2000, 
that the veteran claimed entitlement to service connection 
for tinnitus.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 22, 2000, for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The May 2002 rating 
decision appealed, the December 2002 statement of the case, 
and the August 2004 supplemental statement of the case, as 
well as the April 2004 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the April 
2004 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided several VA examinations.  Also, he 
was provided several opportunities to submit additional 
evidence in support of his claim - including following the 
RO's April 2004 VCAA letter, which he responded to in August 
2004.  However, there is no indication that other evidence, 
specifically pertaining to his claim on appeal, needs to be 
obtained.  So the Board finds that the duty to assist has 
been satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in an April 2004 letter.  This letter 
was sent after the initial adjudication of his claim in May 
2002.  So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123-124, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
since, in this particular case, the April 2004 VCAA notice 
was provided prior to the issuance of the August 2004 
supplemental statement of the case, as well as before 
veteran's appeal was certified to the Board for adjudication, 
he already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence.  Indeed, as previously mentioned, the 
veteran submitted additional evidence in response to the VCAA 
notice in August 2004.  And, he even had an additional 90 
days once his appeal arrived at the Board to identify and/or 
submit additional supporting evidence, and even beyond that 
with justification for not meeting this deadline.  38 C.F.R. 
§ 20.1304 (2004).  Consequently, satisfactory measures 
already have been taken to overcome the problems with the 
VCAA timing requirements as outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA notice of April 2004, the veteran 
was requested to respond within 30 days, but was informed 
that he had up to one year to submit additional evidence.  
And, it has not been one year since that letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2003).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service-if the 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran filed a claim for service 
connection for a perforated left eardrum, ear fungus, and 
deviated nasal septum in April 1971.  Following a VA 
examination, a review of a VA medical record, and a review of 
the veteran's service medical records, the RO issued an 
August 1971 rating decision granting service connection for a 
perforation of the left tympanic membrane, effective April 
15, 1971.  Of note, the relevant records and examination 
report were negative for complaints or a diagnosis of 
tinnitus.

In March 2000, the veteran filed a claim of entitlement to 
service connection for tinnitus.  And, in an October 2000 
rating decision, the RO granted the veteran service 
connection for tinnitus, as secondary to his service-
connected perforation of the left tympanic membrane.  A 10 
percent disability evaluation was assigned, effective March 
22, 2000.  The RO sent him a letter later that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  In response, the veteran 
filed a notice of disagreement, requesting an earlier 
effective date, and the RO denied the veteran's request in a 
December 2000 rating decision.  The veteran submitted another 
notice of disagreement, disagreeing with the December 2000 
rating decision, in January 2001, and the RO issued a 
statement of the case in March 2001.  However, the veteran 
did not timely appeal.  Consequently, the RO's December 2000 
rating decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c).  

Nonetheless, in April 2002, the RO received a Statement in 
Support of Claim (VA Form 21-4138) from the veteran, 
accompanied by a statement from his VA medical provider, 
wherein the veteran indicated that he wanted an effective 
date for service connection for his tinnitus retroactive to 
the date of his claim of entitlement to service connection 
for a perforated left ear drum in April 1971.  The veteran 
alleged that since his tinnitus was due to his perforated 
left tympanic membrane, he should be granted service 
connection for his tinnitus from the same date as the 
effective date for the grant of service connection for his 
perforated left tympanic membrane.  The attached letter, from 
a resident in the VA Otolaryngology department stated that 
the veteran incurred a left ear drum perforation during his 
service and that, since his service, the veteran had problems 
with chronic Eustachian tube dysfunction, hearing loss, and 
tinnitus.  The RO denied the veteran's claim for an earlier 
effective date in a May 2002 rating decision.

The veteran filed a notice of disagreement with the RO's May 
2002 rating decision in August 2002.  In December 2002, 
following a hearing before the RO, the RO issued a statement 
of the case denying an effective date prior to March 2000.  
The veteran perfected his appeal in January 2003.  At his 
hearing before the RO in October 2002, the veteran testified 
that he had tinnitus since an ear infection in the service.  
He also testified that he thought his 1971 claim included 
tinnitus, in that his claim was for his "ear problem."  He 
also asserted that, because his tinnitus existed since his 
service and at the time of his 1971 claim, he should be 
granted an earlier effective date of April 1971, or in the 
alternative, the date of the first formal diagnosis of record 
for tinnitus, in 1989.

In August 2004, the veteran submitted a copy of a May 1989 
record from Pinehurst Surgical Clinic, Audiology Department, 
which indicated that the veteran had a history of tinnitus 
since a perforated left ear 25 years earlier, a history of 
noise exposure, and a history of a tympanoplasty 13 years 
earlier.

The Board finds that the effective date of March 22, 2000 for 
the grant of service connection for tinnitus is proper.  
There is no indication that the veteran specifically acted to 
open his claim for service connection of tinnitus prior to 
March 22, 2000, which is the date that the RO first received 
a written claim for service connection for tinnitus.  In 
fact, the veteran has not alleged, in statements or at his 
hearing before the RO, that he made any attempts to file a 
claim or clarify the August 1971 rating decision regarding 
his claim of entitlement to service connection for a 
perforated left tympanic membrane prior to that date.  And, 
the file is entirely negative for a written claim, formal or 
informal, until the claim was received by the RO on March 22, 
2000, many years after the veteran's service.  As the 
effective date is the later of the date entitlement arose or 
the date of the claim, March 22, 2000 is the appropriate 
effective date because that was the date of the receipt of 
the veteran's claim for service connection of tinnitus.  See 
38 U.S.C.A. § 5110.  Moreover, the Board recognizes the 
veteran's statements that his tinnitus existed since his 
service, but points out there is no provision for payment of 
benefits from an earlier date based on a disorder's existence 
from a date previous to the receipt of the claim.  See 
38 C.F.R. § 3.400(b)(2).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date for service connection of his 
tinnitus.  Therefore, the veteran's claim must be denied 
because the benefit-of-the-doubt rule is inapplicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date prior to March 22, 2000, for 
the grant of service connection for tinnitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


